DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 , 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krattige (Pub. No.: US 20200413510 A1) in view of Sadwick (Pub. No.: US 20180220506 A1).

Regarding claim 1, Krattiger teaches an illumination power circuit (FIG. 2, 1) with a dimming function (paragraph [0045], “system 100 is capable of performing dimming operations based on any of a number of dimming inputs”), , comprising: 
a first conversion circuit (FIG. 2, ADC 112), configured to convert a first analog dimming signal from an analog dimmer (FIG. 2,  analog 0-10V dimmer 12) into a first digital dimming signal (paragraph [0050], “ the ADC circuit 112 monitors the voltage provided by the analog 0-10V dimmer 12 and converts the voltage to a plurality of digital sample values that the power supply controller 120 uses to generate the control signal”), wherein the analog dimmer is configured to generate the first analog dimming signal according to operations of a user, to allow the user to manually control brightness of an illumination device (FIG. 2 shows the dimmer has a manual sliding switch that user can control and paragraph [0043], “when the dimmer is set to 100%, 50% or 0%, the analog 0-10V dimmer 12 respectively provides a voltage of about 10 V, about 5 V, or about 0 V”); 
a digital controller (FIG. 2, power supply controller, 120), coupled to the first conversion circuit (FIG. 2), configured to receive the first digital dimming signal and a control signal from a computer (FIG. 2 Processor 122), and generate at least one final dimming signal according to the first digital dimming signal and the control signal (FIG. 2, output signal to power supply 130); and 
a second conversion circuit (FIG. 2, power supply 130), coupled to the digital converter, configured to generate a direct current (DC) output signal according to the at least one final dimming signal, for driving the illumination device (paragraph [0053], “The power supply 130 in turn generates a drive signal based on the control signal for powering and controlling the brightness of the light source 20”).
Krattige does not disclose the computer positioned at outside of the illumination power circuit. 
Sadwick teaches he computer positioned at outside of the illumination power circuit (FIG. 29 and paragraph [0222], “lighting systems can be controlled for example by one or more wired and/or wirelessly connected control or computing devices, such as, but not limited to, a computer system 1204, 1202 with USB connection 1206”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krattige in view of Sadwick to incorporate a control signal from a computer positioned at outside of the lighting system to remotely control to receive/transmit commands and status information via the RS485 bus 1222, 1240, 1256 or other bus or signals (Sadwick, paragraph [0222]). 

Regarding claim 3, Krattiger further teaches the at least one final dimming signal is a second analog dimming signal or a second digital dimming signal (FIG. 2, PWM converter and (paragraph [0048], “a pulse width modulation (PWM) signal for processing by the power supply controller 120); when the user controls the brightness of the illumination device to be lower than a predetermined brightness, the digital controller transmits the second digital dimming signal to the second conversion circuit to allow the second conversion circuit to generate the DC output signal according to the second digital dimming signal (paragraph [0048], “PWM converter 110 is configured to convert the modified AC input signal received from the phase-cut dimmer 10 into a pulse width modulation (PWM) signal for processing by the power supply controller 120”); and when the user controls the brightness of the illumination device to be higher than the predetermined brightness, the digital controller transmits the second analog dimming signal to the second conversion circuit to allow the second conversion circuit to generate the DC output signal according to the second analog dimming signal (paragraph [0050], “a PWM generator, which translates the analog dimming input into a PWM signal. The PWM signal may then be interpreted by the power supply controller to determine the dimming level/setting”).

Regarding claim 5, Krattiger further teaches the first digital dimming signal is a pulse-width modulation (PWM) signal (paragraph [0048], “a pulse width modulation (PWM) signal for processing by the power supply controller 120”).

Regarding claim 8, Krattiger further teaches in a setting mode of the illumination power circuit, the digital controller receives the control signal from the computer, to set one or more sets of parameters of the illumination power circuit (FIG. 2, memory 124 and paragraph [0054], “the power supply controller 120 automatically detects the dimming input that is valid/available, performs frequent validity checks to ensure that the dimming input continues to be valid/available, and stores its last known state (e.g., last known valid dimming input) in the memory 124”); and in a dimming mode of the illumination power circuit (FIG. 2 and paragraph [0049], “he power supply controller 120 is configured to measure (e.g., continuously measure) the duty cycle of the PWM signal and to generate a sequence of sample values, which may correspond to the dimming levels of the phase-cut dimmer 10 at a plurality of sample times. The power supply controller 120 then generates a control signal based on the sample values, which it provides to the power supply 130”), the digital controller receives the first digital dimming signal from the first conversion circuit, to allow the user to manually control the brightness of the illumination device (paragraph [0052], “the control signal may be a pulse amplitude modulation signal, a pulse frequency modulation signal, or a variable DC signal (e.g., a DC voltage ranging from 0 V to 10 V”).

Regarding claim 9, Krattiger further teaches the one or more sets of parameters respectively correspond to one or more of an analog dimming function, an auto dimming function, a lifetime warning function, a light decay compensation function, a read status function, an update firmware function and an initial setting recovery function (paragraph [0054], “the power supply controller 120 automatically detects the dimming input that is valid/available, performs frequent validity checks to ensure that the dimming input continues to be valid/available, and stores its last known state (e.g., last known valid dimming input) in the memory 124”).

Regarding claim 10, Krattiger teaches control method of an illumination power circuit (FIG. 2, 100, a multi-input power supply system 100) the illumination power circuit being equipped with a dimming function (FIG. 2, a phase-cut dimmer 10 and an analog 0-10V dimmer 12), the control method comprising: 
utilizing a digital controller a power supply controller 120 to receive a control signal from a computer (FIG. 2, Processor 122); 
utilizing a first conversion circuit (FIG. 2, ADC 112) to convert a first analog dimming signal (paragraph [0043], “when the dimmer is set to 100%, 50% or 0%, the analog 0-10V dimmer 12 respectively provides a voltage of about 10 V, about 5 V, or about 0 V”) from an analog dimmer (FIG. 2,  analog 0-10V dimmer 12)  into a first digital dimming signal  (paragraph [0050], “ the ADC circuit 112 monitors the voltage provided by the analog 0-10V dimmer 12 and converts the voltage to a plurality of digital sample values that the power supply controller 120 uses to generate the control signal”) , wherein the analog dimmer is configured to generate the first analog dimming signal according to operations of a user, to allow the user to manually control brightness of an illumination device (FIG. 2 shows the dimmer has a manual sliding switch that user can control and paragraph [0043], “when the dimmer is set to 100%, 50% or 0%, the analog 0-10V dimmer 12 respectively provides a voltage of about 10 V, about 5 V, or about 0 V”); 
utilizing the digital controller to receive the first digital dimming signal from the first conversion circuit (paragraph [0015], “in response to determining that the first dimmer input is valid, controlling the power supply based on a first input signal received through the first dimmer input”); 
utilizing the digital controller to generate at least one final dimming signal according to the first digital dimming signal and the control signal (paragraph [0018], “the third dimmer input is not valid, generating a control signal with maximum value to set a light source coupled to the power supply to a highest brightness”); and 
utilizing a second conversion circuit (FIG. 2, power supply 130) to generate a direct current (DC) output signal according to the at least one final dimming signal, for driving the illumination device (paragraph [0053], “The power supply 130 in turn generates a drive signal based on the control signal for powering and controlling the brightness of the light source 20”).

Krattige does not disclose the computer positioned at outside of the illumination power circuit. 
Sadwick teaches he computer positioned at outside of the illumination power circuit (FIG. 29 and paragraph [0222], “lighting systems can be controlled for example by one or more wired and/or wirelessly connected control or computing devices, such as, but not limited to, a computer system 1204, 1202 with USB connection 1206”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krattige in view of Sadwick to incorporate a control signal from a computer positioned at outside of the lighting system to remotely control to receive/transmit commands and status information via the RS485 bus 1222, 1240, 1256 or other bus or signals (Sadwick, paragraph [0222]).

Regarding claim 11, Krattiger further teaches the step of utilizing the digital controller to receive the control signal from the computer is executed in a setting mode of the illumination power circuit (paragraph [0052], “the control signal may be a pulse amplitude modulation signal, a pulse frequency modulation signal, or a variable DC signal (e.g., a DC voltage ranging from 0 V to 10 V”), to set one or more sets of parameters of the illumination power circuit (FIG. 2, memory 124 and paragraph [0054], “the power supply controller 120 automatically detects the dimming input that is valid/available, performs frequent validity checks to ensure that the dimming input continues to be valid/available, and stores its last known state (e.g., last known valid dimming input) in the memory 124”); and the step of utilizing the digital controller to receive the first digital dimming signal from the first conversion circuit is executed in a dimming mode of the illumination power circuit, to allow the user to manually control the brightness of the illumination device (FIG. 2 and paragraph [0049], “he power supply controller 120 is configured to measure (e.g., continuously measure) the duty cycle of the PWM signal and to generate a sequence of sample values, which may correspond to the dimming levels of the phase-cut dimmer 10 at a plurality of sample times. The power supply controller 120 then generates a control signal based on the sample values, which it provides to the power supply 130”).

Regarding claim 12, Krattiger further teaches the one or more sets of parameters respectively correspond to one or more of an analog dimming function, an auto dimming function, a lifetime warning function, a light decay compensation function, a read status function, an update firmware function and an initial setting recovery function (paragraph [0054], “the power supply controller 120 automatically detects the dimming input that is valid/available, performs frequent validity checks to ensure that the dimming input continues to be valid/available, and stores its last known state (e.g., last known valid dimming input) in the memory 124”).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krattiger and Sadwick as applied to claim 1 above, and further in view of Thirugnanasambandham et al. (Pub. No.: CN 101801143 A, machine translation provided with non-final rejection).
Regarding claim 2,  Combination of Krattiger and Sadwick teaches the first conversion circuit comprises: an analog-to-digital conversion (ADC) circuit (FIG. 2, ADC), configured to convert the first analog dimming signal into a digital dimming signal (paragraph [0050], “ the ADC circuit 112 monitors the voltage provided by the analog 0-10V dimmer 12 and converts the voltage to a plurality of digital sample values that the power supply controller 120 uses to generate the control signal”);

Krattiger does not disclose a protection circuit, coupled to an end of the ADC circuit, configured to protect the ADC circuit by limiting a current flowing to the ADC circuit; and an amplification circuit, coupled to another end of the ADC circuit, configured to amplify the digital dimming signal output from the ADC circuit, to generate the first digital dimming signal.

Thirugnanasambandham teaches a protection circuit (protection module 40), coupled to an end of the ADC circuit, configured to protect the ADC circuit by limiting a current flowing to the ADC circuit (paragraph [0036], “circuit protection module 40 generate a cut-off signal (effectively high (acitive high). the cut-off signal M0SFET drive signal M2 is invalid, so M0SFET10, 20 fail. Fast-acting this circuit, it is used for protecting the device from being short circuit but not for over-loading .. analog-to-digital converter (ADC) of detected current is alternating current and used is unipolar. provide the proper offset and gain to maximum positive voltage”); and an amplification circuit (FIG.1, amplifier 110), coupled to another end of the ADC circuit (FIG. 1), configured to amplify the digital dimming signal output from the ADC circuit, to generate the first digital dimming signal (paragraph [0036], “level movement current detecting amplifier 110 current detecting resistor 80 voltage of two ends”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krattiger and Sadwick in view of Thirugnanasambandham to incorporate protection circuit for protecting the device from being short circuit but not for over-loading (Thirugnanasambandham, paragraph [0036]). 

Regarding claim 4, Krattiger as modified above further teaches the first conversion circuit further comprises a switch component or an optical coupler for transmitting the first digital dimming signal to the digital controller through isolated transmission (paragraph [0050], “the analog dimmer input may be coupled (e.g., via an optocoupler/optoisolator) to a PWM generator”).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 6, prior art whether stand alone or in combination do not teach the limitation “a third conversion circuit, having an end coupled to the PFC with PWM circuit, having another end coupled to the digital controller, configured to convert the second DC voltage and output a third DC voltage to the digital controller”. Limitations of claim 6 as a whole are not taught by prior art therefore claim 6 is objected to as being dependent upon a rejected base claim.

Claim 7 depends on claim 6, therefore, are also objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant's arguments with respect to amended claim 1 have been considered but is moot because the new ground of rejection does rely on Sadwick reference applied in combination with Hauk for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831     
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831